Citation Nr: 0525521	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebral vascular accident (CVA), with atypical chest pain, 
to include as secondary to the veteran's service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss.

5.  Entitlement to service connection for a right eye 
hemorrhage, to include as secondary to the veteran's service-
connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969 and is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
April 2002 and March 2003.

The reopened claim of entitlement to service connection for 
left ear hearing loss, the claims for service connection for 
residuals of a CVA, hypertension and a right eye hemorrhage, 
to include as secondary to the veteran's service-connected 
diabetes mellitus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran engaged in combat with the enemy, he meets 
the diagnostic criteria for PTSD, and his PTSD is medically 
linked to his in-service combat experiences.

3.  The veteran's initial claim for service connection for 
left ear hearing loss was denied in unappealed rating 
decisions issued in December 1992 and June 1994; evidence 
received since the latter decision is new and bears directly 
and substantially on the question of whether the veteran's 
left ear hearing loss disorder is of in-service onset.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  New and material evidence has been received to reopen a 
claim for service connection for left ear hearing loss.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § (2004); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD and 
the application to reopen the claim for hearing loss.  The 
latter claim and the remaining issues on appeal are further 
addressed in the remand below.  Therefore, no further 
development is needed with respect to the issues addressed in 
this decision.

I.  Entitlement to service connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The Board has first considered the veteran's service 
background.  His DD Form 214 reflects that he served in 
Vietnam and is a recipient of the Combat Infantryman Badge.  
As such, participation in combat with the enemy is 
demonstrated, and the Board may thus accept the veteran's lay 
testimony as to in-service stressors.

Next, the Board must address the question of whether the 
veteran has a medical diagnosis of PTSD predicated on a 
corroborated stressor.  In this regard, the Board is aware 
that a May 2002 VA psychiatric examination was specifically 
negative for a PTSD diagnosis, while the examiner who 
conducted an October 2003 VA examination indicated that the 
veteran had major depressive disorder "with some PTSD/stress 
symptoms" but did not meet the full criteria for a PTSD 
diagnosis.  In December 2004, however, the veteran underwent 
an evaluation with a VA psychologist, who noted his history 
of going on combat patrols, sustaining enemy fire, being 
surrounded by the enemy, and firing rounds at the enemy in 
Vietnam.  Based on this history and current symptoms 
including suicidal thoughts, frequent nightmares, 
hyperalertness, and an elevated startle response, the 
examiner diagnosed PTSD, chronic and moderate to severe.  The 
examiner also noted that the veteran's score on the 
Mississippi Scale exceeded the cutoff score suggested for 
Vietnam combat-related PTSD.

In this case, the Board accepts the December 2004 report as 
evidence of a current diagnosis of PTSD based upon a 
corroborated stressor.  The diagnosis was rendered by a 
mental health professional and based on a lay history of in-
service stressors that is reliable for VA purposes in view of 
the veteran's receipt of the Combat Infantryman Badge.  
Accordingly, the criteria for entitlement to service 
connection for PTSD have been met, and the veteran's claim is 
granted in full.

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO in March 2001,the former more favorable 
version is applicable in the present case.  38 C.F.R. § 
3.156(a). 

Preliminarily, the Board notes that before service connection 
may be granted for hearing loss, that loss must be of a 
particular level of severity.  For purposes of applying the 
laws administered by the VA, hearing impairment will be 
considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, the RO denied the veteran's claim for service 
connection for left ear hearing loss in a December 1992 
rating decision on the basis that this disorder was not shown 
in service or within one year thereafter.  The RO notified 
the veteran of this decision in the same month, but he did 
not respond to this notification in the subsequent year.  

In May 1994, the veteran submitted a VA statement indicating 
"mild-severe" sensorineural hearing loss from 1500 to 8000 
Hertz.  This statement, however, does not contain any 
specific findings for the enumerated pure tone thresholds 
indicated in 38 C.F.R. § 3.385.  The RO again denied the 
veteran's claim in a June 1994 rating decision on the basis 
that his service medical records were negative for left ear 
hearing loss and that such hearing loss was not shown within 
one year following service.  The veteran expressed 
disagreement with this decision and was issued a Statement of 
the Case in January 1995.  He did not, however, respond to 
this issuance with a VA Form 9 (Appeal to Board of Veterans' 
Appeals) or any other statement that might serve as a 
Substantive Appeal in the following year.  

In the absence of a timely filed Substantive Appeal, the June 
1994 rating decision is final under 38 U.S.C.A. § 7105(c).  
The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's application to reopen his claim since the issuance 
of that decision.

In this regard, the Board notes that a December 2000 VA 
audiological evaluation revealed left ear pure tone 
thresholds including 80 decibels at 2000 Hertz and 90 
decibels at 4000 Hertz.  These findings clearly meet the 
criteria for a left ear hearing loss disorder under 38 C.F.R. 
§ 3.385.

The Board finds that the December 2000 evaluation is the 
first evidence confirming beyond question that the veteran 
has a left ear hearing loss disability as defined under 
38 C.F.R. § 3.385.  The May 1994 VA record of "mild-severe" 
sensorineural hearing loss from 1500 to 8000 Hertz, submitted 
prior to the unappealed June 1994 rating decision, is 
inconclusive in this regard.  The examiner who provided this 
statement indicated mild to severe findings, but within a 
range including frequencies that are not contemplated by 
38 C.F.R. § 3.385.  The Board cannot exclude the possibility, 
for instance, that the pure tone thresholds at 4000 Hertz and 
below were mild (e.g., 25 decibels), while the 6000 and 8000 
Hertz findings were severe (e.g., 40 decibels or higher), as 
no specific pure tone thresholds were provided.  Such 
findings would not meet the criteria for a hearing loss 
disorder under 38 C.F.R. § 3.385 because only the pure tone 
thresholds from 500 to 4000 Hertz are included in this 
regulation.  

As such, the Board is satisfied that the December 2000 
evaluation represents the first evidence confirming a post-
service left ear hearing loss disorder.  This new evidence is 
"material," as it bears "directly and substantially" upon 
the specific matter under consideration, namely whether the 
veteran has a left ear hearing loss disorder of in-service 
onset.  Accordingly, new and material evidence has been 
submitted to reopen the claim for service connection for left 
ear hearing loss.  To that limited extent, the appeal is 
granted.

The next question for the Board is whether an adjudication of 
the veteran's reopened claim can be made in this decision.  
For reasons described in further detail below, this matter is 
remanded back to the RO for further action.  



ORDER

The claim of entitlement to service connection for PTSD is 
granted.

New and material evidence has been received to reopen a claim 
for service connection for left ear hearing loss; to that 
extent only, the appeal is granted.

 
REMAND

Turning first to the issues of service connection for 
residuals of a CVA or stroke and hypertension, the Board 
finds that the service and post-service medical evidence of 
record does not show cardiovascular disease, to include 
cerebrovascular disease and a CVA or stroke, during service 
or for many years thereafter, and there is no competent 
evidence that suggests a causal link between these diseases 
and service.  The thrust of the veteran's claim is that his 
service-connected diabetes caused his stroke and 
hypertension.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The relevant 
evidence subsequent to service is summarized below.

The veteran's hypertension was first documented in a December 
1997 VA treatment record, which indicates a history of 
hypertension and blood pressure readings of 199/95 and 
167/101.  Subsequent treatment records through June 1998 
reflect concurrent treatment for diabetes mellitus, but the 
veteran's examiners did not suggest a relationship between 
these disorders.

In September 1998, the veteran was admitted to a VA hospital 
following a fall resulting in head and facial injuries.  
Following a CT scan, a diagnosis of status post right 
parietotemporal bleed or cerebrovascular accident with left 
hemiparesis was rendered.  The veteran's examiner also noted 
his diabetes mellitus but did not link his CVA and 
hypertension to that disorder.  

In November 2002, the veteran underwent a VA heart 
examination with a doctor who reviewed his Shreveport, 
Louisiana VA Medical Center (VAMC) file.  This doctor 
indicated that the veteran reported having problems with 
hypertension since approximately 1985.  The examiner also 
noted a history of diabetes mellitus from 1992.  The 
diagnoses were hypertension and atypical chest pain that did 
not appear to be cardiac in origin, as left heart 
catheterization was negative.  The examiner concluded that 
the veteran's hypertension preceded his diagnosis of diabetes 
and that "[i]t is not likely that the diabetes was a causal 
factor in his development of hypertension."  The examiner 
reiterated this conclusion in a December 2003 VA diabetes 
mellitus examination report.

The veteran also underwent a VA neurological examination in 
November 2002, with the same examiner who conducted the VA 
heart examination on the same date.  The examiner reviewed 
the veteran's history of a right temporoparietal stroke in 
1998 and found that this stroke was "most likely" secondary 
to hypertension rather than to diabetes mellitus.

There is sufficient medical evidence of record that addresses 
the question of whether the veteran's diabetes caused his CVA 
and hypertension.  However, there is no competent opinion 
that addresses the question of aggravation.  It is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the nonservice-connected 
disorder.  If a nonservice-connected disorder is aggravated 
by a service- connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
in the absence of the aggravation.  Allen, supra, at 448-49.  
It is the Board's judgment that an opinion is warranted that 
addresses the question of aggravation with respect to the 
issues of secondary service connection for residuals of a CVA 
and hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

With regard to the reopened claim for service connection for 
left ear hearing loss, the Board is aware that the veteran, a 
recipient of the Combat Infantryman Badge, has related this 
disorder to an in-service shrapnel injury.  While this injury 
is not confirmed in the veteran's service medical records, he 
is able to provide competent testimony of incurrence of an 
in-service injury in view of the fact that he served in 
combat with the enemy during service.  38 C.F.R. § 3.304(d).  
In view of the veteran's current diagnosis of left ear 
hearing loss and his evidence of incurrence of a left ear 
injury during service, he should be afforded a VA 
audiological examination addressing the etiology of his left 
ear hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board also finds that clarification is needed with regard 
to the claim of entitlement to service connection for a right 
eye hemorrhage, to include as secondary to the veteran's 
service-connected diabetes mellitus.  The Board specifically 
notes that the veteran's December 2003 VA diabetes mellitus 
examination  indicated no history of diabetic retinopathy.  
However, in February 2005, the veteran underwent a further VA 
diabetes mellitus examination, during which he complained of 
left eye diabetic retinopathy.  Based on the examination 
findings, including an eye examination, the examiner noted 
that the veteran "has had complications secondary to his 
type 2 diabetes" and "has had diabetic retinopathy."  The 
examiner, however, did not clarify whether this retinopathy 
was bilateral in nature or only affected the left eye.  
Moreover, in May 2004, the RO granted service connection for 
bilateral cataracts secondary to service-connected diabetes 
mellitus.  The Board therefore finds that the veteran should 
be more thoroughly examined to determine whether he has 
additional right eye disease, other than a cataract, which 
was caused or aggravated by his service-connected diabetes 
mellitus.  Id.

Finally, the Board observes that the noted February 2005 VA 
examination report contains findings that are highly relevant 
to the claim of entitlement to service connection for a right 
eye hemorrhage, but the RO never issued a Supplemental 
Statement of the Case in response.  This constitutes a 
procedural defect requiring correction by the RO.  38 C.F.R. 
§§ 19.9, 19.31.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
audiological examination, conducted by an 
appropriate examiner who has reviewed the 
claims file.  This examination should 
encompass pure tone threshold testing (in 
decibels) and the Maryland CNC speech 
recognition test.  Based on the 
examination results and the claims file 
review, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's current left ear hearing loss 
began during or as the result of some 
incident of service, to include exposure 
to excessive noise in combat.  Any 
opinion expressed by the examiner should 
be supported by a rationale.

2.  The veteran should also be afforded a 
VA eye examination, conducted by an 
appropriate examiner who has reviewed the 
claims file.  All visual tests deemed 
necessary should be completed.  Based on 
the examination results and the claims 
file review, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran has a current right eye disorder, 
other than a cataract, which was caused 
or aggravated by his service-connected 
diabetes mellitus.  

The clinician is also asked to provide 
a rationale for any opinion expressed.

3.  The claims file should be sent to 
the physician who last examined the 
veteran to evaluate him for his CVA and 
hypertension for the purpose of 
obtaining an addendum to that 
examination report.  Following a review 
of the relevant medical evidence in the 
claims file, the clinician is asked to 
opine (a) whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
diabetes mellitus aggravated his 
cardiovascular disease, to include 
cerebrovascular disease; and (b) 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's 
diabetes mellitus aggravated his 
hypertension.  

If the physician who last examined the 
veteran for his hypertension and 
residuals of a CVA is not available, the 
claims file should be sent to another 
physician for the opinions noted above.

The clinician is asked to provide a 
rationale for any opinion expressed.  

4.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claims.

5.  Then, the claims of entitlement to 
service connection for left ear hearing 
loss; and service connection for a right 
eye hemorrhage, residuals of a CVA and 
hypertension, to include as secondary to 
service-connected diabetes mellitus, 
should be readjudicated.  If the 
determination of any claim remains 
unfavorable to the veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
allowed an appropriate period of time in 
which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


